J-S49019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA


                       v.

DANA ROSENBERGER

                            Appellant                     No. 1640 WDA 2016


               Appeal from the PCRA Order Dated October 4, 2016
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0001432-2009

BEFORE: DUBOW, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                            FILED DECEMBER 22, 2017

        Appellant,   Dana     Rosenberger,     appeals   pro   se   from   the   order

dismissing Appellant’s petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Upon review of the PCRA court’s docket

noting that Stephen C. Paul, Esquire, was appointed to represent Appellant

on May 23, 2016, and as there is no indication that counsel was granted

permission to withdraw, we remand for a hearing to clarify the status of

Attorney Paul’s representation of Appellant.

        Appellant initially was charged with Indecent Assault under 18 Pa.C.S.

§ 3216(a)(1), a misdemeanor of the second degree, and Corruption of

Minors under 18 Pa.C.S. § 6301(a)(1), a misdemeanor of the first degree.

On December 22, 2009, the trial court permitted amendment of the first
____________________________________________
*   Former Justice specially assigned to the Superior Court.
J-S49019-17


count of the information to charge Indecent Assault of a Person Less than 13

Years of Age, a felony of the third degree. See 18 Pa.C.S. § 3126(a)(7)-(8).

PCRA Ct. Op., 12/1/16, at 1.1 Appellant then pled guilty to the charges and,

pursuant to a negotiated plea, was sentenced by Judge Paul Pozonsky to an

aggregate     term    of     two   and   one-half     to     ten    years’    incarceration.

Commonwealth v. Rosenberger, No. 845 WDA 2014, at 1 (Pa. Super.

Aug. 4, 2015) (unpublished memorandum) [hereinafter Rosenberger II].

        Throughout     the    plea    and      sentencing    process,        Appellant   was

represented by Thomas Cooke, Esquire.               Prior to his guilty plea hearing,

Appellant completed a written guilty plea colloquy, which included an

“explanation of defendant’s rights.” Guilty Plea Colloquy, 2/5/10, at 1. 2 For

those    questions    inquiring      whether     Appellant    had    discussed      relevant

information with his attorney, Appellant initially answered “No” and then

crossed out that answer and initialed his change. See Guilty Plea Colloquy,

2/5/10, at 2, 7-8 ¶¶ 6-8, 47-48, 53.               Appellant also answered “No” to

several questions asking whether he understood certain rights, but again

crossed out those answers and replaced them with “Yes” and his initials.


____________________________________________
1 The charges were based on Appellant’s inappropriate touching of a girl
under the age of 13 who was spending the night at a “sleep-over” with
Appellant’s daughter.
2 The handwritten date in the signatures section of the written guilty plea
colloquy is February 5, 2010, the same date as Appellant’s guilty plea and
sentencing hearing. The written plea colloquy was not date-stamped by the
Clerk of Courts of Washington County until February 22, 2010.


                                            -2-
J-S49019-17


See id. at 3, 6-7 ¶¶ 12-14, 35. For some of his answers, Appellant included

additional comments that he later crossed out; again, he initialed the

changes. See id. at 4, 6, 8 ¶¶ 25, 31, 55.3

        Ultimately, after changing these answers, Appellant acknowledged that

he fully understood his right to a trial by jury and that he had the right to

remain silent and not present evidence, that he could testify or have

witnesses testify on his behalf, that he could present relevant evidence, and
____________________________________________
3   The crossed-out comments were in answers to the following questions:

        25. By pleading guilty or nolo contendere, you give up the
        right not only to file pre-trial motions, but also you abandon or
        give up any pre-trial motions already filed and not yet decided
        and any pre-trial motion in which decisions were already made.
        Do you fully understand this?
        [APPELLANT’S ANSWER:]             Yes I think.
                                     *    *   *
        31. If your petition to withdraw you[r] plea would be denied by
        this Court, you would have thirty (30) days from the date your
        sentence was imposed to appeal the denial o[f] your plea to the
        Superior Court of Pennsylvania, but if you fail to file the appeal
        within this thirty-day allotted time period, you will have given up
        this right forever. Do you fully understand this?
        [APPELLANT’S ANSWER:]             Yes, but I don’t like it.
                                    *    *   *
        55. Do you understand that you will have a right to request
        that your plea be withdrawn at any time prior to sentence[ing]
        and you[r] will have ten (10) days after you[r] sentence to
        challenge the validity of your plea; however, if you would fail to
        do so within these time periods, you would forever [g]ive up
        these rights?
        [APPELLANT’S ANSWER:]        Yes but again I don’t like it but
        don’t feel I have much choice.

Guilty Plea Colloquy, 2/5/10, at 4, 6, 8 ¶¶ 25, 31, 55.


                                           -3-
J-S49019-17


that he had the right to cross-examine the Commonwealth’s witnesses.

Additionally, he said he understood his appellate rights and the procedure

and timeframe for moving to withdraw his plea, as well as the consequences

of withdrawing his plea. Guilty Plea Colloquy, 2/5/10, at 1-8 ¶¶ 9-14, 20-

21, 26-27, 29-31, 35, 45, 55-56. Appellant initialed at the bottom of pages

2 to 8 of the written guilty plea colloquy and dated and signed page 8.

Attorney Cooke signed and dated the certification of defense counsel on

page 9.

     During Appellant’s plea hearing on February 5, 2010, the following oral

colloquy occurred:

     THE COURT:         Have you had a chance to review your legal
     rights in this matter with your counsel, Mr. Cooke?

     [APPELLANT:]      Yes.

     THE COURT:         You understand that in order for the Court to
     accept your guilty plea in this matter that you must waive your
     constitutional right to trial by jury?

     [APPELLANT:]      Yes. . . .

     THE COURT:       Have you had the opportunity to review with
     Mr. Cooke this written Guilty Plea Colloquy, Explanation of
     Defendant’s Rights?

     [APPELLANT:]      Yes.
     ...

     THE COURT:        Did you understand the document?

     [APPELLANT:]   After he explained it to me, yes. I had to
     make some changes, but, yes, I understand it. Yes, I initialed it.




                                    -4-
J-S49019-17


     THE COURT:         You initialed all of the changes that are on the
     document?

     [APPELLANT:]       I believe I did.

     THE COURT:        I believe that all of the changes have, in fact,
     been initialed by you. Is anybody forcing you to enter this plea
     today?

     [APPELLANT:]       No.

     THE COURT:         Are you doing this of your own free will?

     [APPELLANT:]       Yes.

     THE COURT:       Has your attorney gone over the meaning of
     this document with you?

     [APPELLANT:]       A little bit, yes, but I understand it that I’m
     pleading guilty.
     ...

     THE COURT: . . . You understand that by entering this plea of
     guilty you are, in fact, admitting that you committed the crime
     with which you are charged and to which you are pleading
     guilty?

     [APPELLANT:]       Yes.

                                  *    *    *

     THE COURT:       You understand the nature of the charges to
     which you are pleading guilty?

     [APPELLANT:]       Yes.

     THE COURT:          Is there, in fact, a factual basis to support your
     plea of guilty, did the incident occur –

     [APPELLANT:]       Yes.

     THE COURT:         -- as set forth in the information?

     [APPELLANT:]       Yes.

                                      -5-
J-S49019-17



      THE COURT:        Do you understand that you have the right to a
      trial by jury?

      [APPELLANT:]      Yes, I do.

      THE COURT:         You understand that you’re presumed innocent
      until found guilty by a jury of your peers?

      [APPELLANT:]      Yes.

N.T., 2/5/10, at 4-6, 8-9.

      On February 19, 2010, Appellant petitioned to withdraw his guilty plea.

On February 22, 2010, Judge Pozonsky denied the motion as untimely.

Appellant’s defense counsel failed to file a requested appeal. On August 29,

2012, Appellant filed a PCRA petition seeking reinstatement of his appeal

rights. The PCRA court dismissed the petition on October 5, 2012, but on

February 7, 2014, we vacated that dismissal and remanded the case to the

trial court for an evidentiary hearing “on his preserved claim that he is

entitled to reinstatement of his direct appeal rights since he asked counsel to

file an appeal and counsel failed to do so.”             Commonwealth v.

Rosenberger, No. 1721 WDA 2012, at 1 (Pa. Super. Feb. 7, 2014)

(unpublished memorandum). Specifically, this Court stated: “[R]egardless

of whether Appellant could pursue his claims under the PCRA, he is entitled

to a hearing to determine if he asked plea counsel to appeal.” Id. at 8-9.

In light of this disposition, the Court did not address any other challenges

raised by Appellant in that appeal. Id. at 5.




                                     -6-
J-S49019-17


       Molly Maguire Gaussa, Esquire, represented Appellant at the hearing

on his reinstated direct appeal.           Following that hearing, the trial court

determined that “counsel [had] failed to file a requested directed appeal.”

Rosenberger II, No. 845 WDA 2014, at 2.                On May 21, 2014, Appellant

appealed his sentence to this Court.           In that appeal, Appellant raised five

issues, only the first of which this Court found to be cognizable – Appellant’s

claim that “the trial court improperly denied his motion to withdraw his

guilty plea.”    Id. at 3.    This Court held that “the trial court did not err in

denying his motion as untimely.”           Id. at 4.   This Court “also note[d] that

even if the motion was not untimely, Rosenberger would not have been

entitled to withdraw his guilty plea.” Id. On August 4, 2015, this Court thus

affirmed Appellant’s judgment of sentence. Id. at 2, 5.

       Meanwhile, on March 20, 2015, former judge Paul Pozonsky pleaded

guilty to stealing drugs that had been admitted into evidence in nine

separate cases. On May 9, 2016, Appellant filed the pro se PCRA petition at

issue in this appeal.        In his petition, Appellant contended that his PCRA

petition —

       was late[4] due to governmental interference by showing:
       (Judge, Ret.) Mr. Pozonsky, who retired in 2012, in the middle of
____________________________________________
4 Appellant’s PCRA petition was not late, as it was filed less than one year
after the date of final judgment. 42 Pa.C.S. § 9545(b)(1). As noted above,
this Court affirmed Appellant’s judgment of sentence on August 4, 2015.
Rosenberger II, No. 845 WDA 2014, at 2, 5. His judgment thus became
final on September 3, 2015. Pa.R.A.P. 1113. Appellant’s pro se PCRA
petition of May 9, 2016, hence was filed less than one year thereafter.


                                           -7-
J-S49019-17


       the State grand jury investigation, was arraigned by District
       Judge Robert Redlinger on a raft of misdemeanor drug and theft
       charges for poaching drugs from that and nine (9) other criminal
       cases.

PCRA Pet., 5/9/16, at 3.           Appellant attached as Exhibit 8 the undated

findings of the grand jury convened to review evidence of Pozonsky’s

misconduct during his time as a judge.

       Appellant also insisted in his pro se PCRA petition that Attorney Cooke

“sent [him] a plea colloquy to fill out even though [Attorney Cooke] knew

that [Appellant] wanted to go to trial. [Appellant] filled out the plea colloquy

against [his] better judgment on Feb. 3rd, 2010.” PCRA Pet., 5/9/16, at 4A-

4B.5

       On May 23, 2016, the PCRA court appointed Stephen C. Paul, Esquire,

to represent Appellant and ordered Attorney Paul to file an amended PCRA

petition within sixty days.       The certified record includes a Turner/Finley6

letter from Attorney Paul, addressed to the PCRA court and dated August 24,

2016, explaining his intent to withdraw from the case. Although there is no

indication in the certified record that Attorney Paul sent the Turner/Finley

letter to Appellant, the pro se brief filed by Appellant to this Court states


____________________________________________
5 When filing his pro se PCRA petition, Appellant used a boilerplate form.
Between pages 4 and 5 of the form, Appellant included three additional
pages of text, all labelled as page 4. We will refer to these three pages as
“4A,” “4B,” and “4C.”
6 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -8-
J-S49019-17


that Appellant received the Turner/Finley letter on August 26, 2016.

Attorney Paul’s letter included explanations of why he believed that each of

the claims raised in Appellant’s PCRA petition were meritless, including:

      The [PCRA] Petition’s claim of interference by former Judge
      Pozonsky is without merit. Though Mr. Pozonsky was convicted
      of crimes related to tampering with drug evidence, the [PCRA]
      Petition and record demonstrate no tampering in this matter. As
      such, [Appellant] is not entitled to relief on this claim.

Turner/Finley Letter, 8/24/16, at 4 ¶ vii. On September 6, 2016, Attorney

Paul filed his motion for leave to withdraw his appearance.

      On September 7, 2016, the PCRA court entered a notice of its intent to

dismiss Appellant’s PCRA petition without a hearing pursuant to Pa.R.Crim.P.

907. The Rule 907 Notice stated that the PCRA petition would be dismissed

on October 4, 2016, unless Appellant, “either representing himself or

through counsel, responds to this order and notice demonstrating why the

[PCRA c]ourt should not dismiss” the PCRA petition.

      On September 8, 2016, Appellant filed a pro se “Motion to Object to

Counsel’s Motion to Withdraw and to Declare Counsel Ineffective and

Appointment of New Counsel.”      On September 15, 2016, the PCRA court

entered a one-sentence order that Appellant’s “Motion to Object to Counsel’s

Motion to Withdraw and Declare Counsel Ineffective and Appoint New

Counsel is denied.”   However, the PCRA court never specifically ruled on

Attorney Paul’s motion for leave to withdraw his appearance.




                                     -9-
J-S49019-17


      On September 28, 2016, Appellant filed pro se objections to the Rule

907 Notice, in which he argued that he had valid ineffective assistance of

counsel claims against Attorney Maguire Gaussa and Attorney Cooke.                On

October 4, 2016, the PCRA court entered an order dismissing the PCRA

petition, as follows:

      AND NOW, this 4th day of October, 2016, after reviewing
      [Appellant]’s response to appointed counsel’s Turner/Finely
      Letter, which was received by the Court on September 28, 2016,
      it is hereby ORDERED, ADJUDGED, and DECREED that
      [Appellant]’s PCRA is DISMISSED. Pursuant to Pa.R.Crim.P. 910
      and Pa.R.A.P. 903(a), [Appellant] has the right to file an appeal
      to the Superior Court within thirty (30) days of the date this
      order is filed with the Clerk of Courts, if he desired.
      [APPELLANT] SHALL BE SERVED WITH NOTICE OF THIS ORDER
      BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED.

Order, 10/4/16 (emphasis in original).          The above order did not resolve

counsel’s petition to withdraw. On October 25, 2016, Appellant filed a pro

se notice of appeal to this Court.

      Since the PCRA court never explicitly granted or denied Attorney Paul’s

motion for leave to withdraw his appearance, the record is remanded to the

PCRA court for a period of time not to exceed thirty days, during which time

the PCRA court shall determine whether Appellant is still represented by

counsel and shall notify this Court of its determination.

      Case remanded for a period of time not to exceed thirty days for

further   proceedings    to   determine   the    status   of   Appellant’s   counsel.

Jurisdiction retained.




                                     - 10 -